In re Goodyear Tire & Rubber Company (Defendant); applying for supervisory and/or remedial writs to the Civil District Court, Parish of Orleans, Nos. 86-21753; 86-22510; 87-0220; 86-13114; 86-14820; 86-19381; 86-21164; 87-3135 and 87-7316; Div. H; Fourth Circuit Court of Appeal, Nos. 90CW-0504; 90CW-0510 and 90CW-0543.
Granted. Although the trial court erred in discharging the jury, judicial economy and CCP article 2164 dictate that we order the trial court to proceed with a new jury to complete the damages portion of the case; otherwise the writ is denied.